Citation Nr: 0718126	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  06-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder to 
include tinea versicolor.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

A hearing was held in March 2007 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), and 
who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

In August 2006, the veteran's representative filed a motion 
to advance this case on the docket due to advanced age.  In 
April 2007, the Board granted the motion, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The clinical evidence does not reflect that a skin 
disorder was present in service and the July 1946 discharge 
examination report reveals that an examination of the skin 
was normal.  

2.  Solely for purposes of this decision, the Board has 
applied the provisions of 38 U.S.C.A. § 1154(b) to this case 
based upon the veteran's reports of participating in combat 
while stationed in Okinawa during World War II.  The current 
record does not contain definitive evidence which either 
supports or refutes his reported participation in combat.  

3.  The most probative evidence of record indicates that a 
skin disorder, tinea versicolor, initially diagnosed 50 years 
after the veteran's discharge from service, is not 
etiologically linked to service or any incident of service 
and the objective evidence of record does not support the 
veteran's reports of chronicity of a skin disorder since 
service.


CONCLUSION OF LAW

A skin disorder to include tinea versicolor was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
February 2006, prior to the initial adjudication of the claim 
in April 2006. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2006 VCAA 
letter about the information and evidence that is necessary 
to substantiate the service connection claim at issue.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claim and providing hearing testimony.

The VCAA notice letter that was provided to the veteran 
included the "fourth element," inasmuch as the veteran was 
asked to send any medical reports he has.  The Board finds 
that the veteran was also otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the veteran in the April 
2006 rating decision and statement of the case (SOC) issued 
in June 2006 of the reasons for the denial of his claim and, 
in so doing, informed him of the evidence that was needed to 
substantiate the claim.  Since the issuance of the SOC, the 
veteran has not identified any other information or evidence 
to provide or seek in support of his claim.  In fact, in a 
March 2006 statement, the veteran indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to service connection 
for the claim on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Moreover, that notice was provided to the veteran 
in correspondence dated in March 2006.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  A VA 
examination with opinion was also furnished in this case.  
The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining a complete record 
on appeal.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Factual Background

Service medical records (SMR's) show that the veteran's 
enlistment examination was conducted in December 1944.  At 
that time, examination of the skin revealed mild acne of the 
face, described as non-disabling.  The July 1946 discharge 
examination report revealed that an examination of the skin 
was normal.  

The veteran filed an original service connection claim for a 
skin disorder in February 2006, indicating that he developed 
a fungal infection while serving in the South Pacific during 
World War II.  

Private dermatology records reflect that the veteran was seen 
in August 1997 with complaints of a pigmented spot on the 
left cheek.  The veteran reported that he had had this lesion 
for approximately 2 years, following chemotherapy treatment 
for Hodgkin's disease.  He also reported that other lesions 
had developed over his hands which resolved after cessation 
of chemotherapy.  A fair amount of sun exposure over the 
years due to being a farmer was reported.  It was also noted 
that the veteran had several scattered nevi over the trunk, 
which appeared to be benign.   Impressions of: lentigo, rule 
out lentigo maligna; nevi, pigmented benign; and lentigines 
of sun-damaged skin and sebaceous hyperplasia actinic damage, 
were made.  A shave biopsy was done at that time.  A follow-
up on the biopsy removal later in August 1997 revealed benign 
junctional nevus and solar lentigo.  

Private records show that the veteran presented in May 1999 
with a lesion of the right abdomen.  An impression of nevus, 
rule out atypia right abdomen, was made.  In May 2001, the 
veteran was seen with complaints of a rash on the arms and 
chest that was getting worse.  It was also noted that the 
veteran had a scaly lesion on the right cheek and the veteran 
reported that he had a history of skin cancer of the left 
cheek.  Impressions of tinea versicolor; actinic keratosis 
and a history of skin cancer as reported by the veteran, but 
not seen by the doctor in any past medical history, were 
made.

Private records show that the veteran was again seen by 
dermatology in April 2003 with complaints of a rash on the 
forearms and seasonal recurrence of an itchy body rash.  
Impressions of tinea versicolor of the trunk neck and upper 
shoulders, and dermatitis of the extensor forearms, were 
made.  When seen in March 2006, the veteran indicated that he 
had been using triamcinolone on the forearms twice daily and 
had noted significant improvement.  He indicated that he had 
not been treating the tinea versicolor of the chest.  
Impressions of dermatitis, resolved; and tinea versicolor, 
were made.

The record contains a medical statement written by Dr. R. 
dated in February 2006.  Dr. R. indicated that the veteran 
had a long-standing tinea versicolor infection, dating back 
to his time in service.  The doctor stated that he believed 
the veteran acquired it at that point.  

A VA examination of the skin was conducted in April 2006.  
The claims file and medical records were reviewed.  The 
veteran reported that he had experienced symptoms of a skin 
rash since the 1940's which became worse after he received 
chemotherapy for lymphoma 10 years previously.  He indicated 
that since its onset the rash had become progressively worse.  
A diagnosis of tinea versicolor was diagnosed.  The examiner 
opined that the rash was less likely than not caused by or a 
result of service, as the service medical records revealed no 
record of a rash. 

The veteran presented testimony at a Board hearing held in 
March 2007.  The veteran's representative indicated that the 
veteran served during World War II including time spent in 
the Pacific Theater of Operations.  The veteran reported that 
he served in Hawaii, Okinawa and Korea and participated in 
combat while in Okinawa.  He complained to medics of any 
itchy rash while in Okinawa, but it was not diagnosed or 
treated and he sought no further treatment.  

Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran contends that service connection is warranted for 
a skin condition which he claims had its onset during service 
in Okinawa during World War II.  The veteran believes that 
the hot and wet tropical climate may have been a contributing 
factor to his skin problems.  The veteran stated that he had 
a skin condition in service and went to medics who neither 
rendered a diagnosis nor treated it, and therefore he did not 
pursue medical intervention any further during service.  

The veteran maintains that he participated in combat with the 
enemy while stationed in Okinawa and that accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) are applicable to his 
case.  At this point, the record contains no objective 
evidence which either supports of refutes that contention.  
Inasmuch as the case has been advanced on the docket due to 
the veteran's advancing age, the Board is willing to assume, 
for purposes of this decision only, that the veteran 
participated in combat as reported.  However, the Board notes 
that this assumption is largely made for purposes of 
efficiency and it does not represent a definitive factual 
finding on the matter.  Should the case continue on appeal, 
the Board's assumption is subject to official and or 
objective verification and reversal if necessary.  Therefore, 
initially, the provisions of 38 U.S.C.A. § 1154 will be 
applied in this case.

For injuries or disease which are found to have been incurred 
in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA 
regulations provide that in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2006); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

The record does not establish, nor does the veteran contend 
that his currently claimed and diagnosed skin disorder, tinea 
versicolor, existed prior to service.  In this case, the 
veteran's service medical records (SMRs) indicated that on 
enlistment examination of December 1944, the veteran had a 
skin condition described as mild acne of the face, described 
as non-disabling.  The SMRs are silent as to any further 
complaints, treatment or diagnosis for acne of the face or 
any skin condition, and the 1946 separation examination 
report indicated that an examination of the skin was normal.  
The record contains no current diagnosis of facial acne.  
Accordingly, it is clear that the theory of pre-existence of 
the claimed skin disorder need not be further addressed 
herein. 

Post-service, the earliest documentation of any skin problems 
was in 1997, when the veteran had a pigmented spot of the 
left cheek, which was biopsied and diagnosed as benign 
junctional nevus and lentigo due to sun exposure.  Private 
medical records reflect that tinea versicolor was initially 
diagnosed in May 2001, following the veteran's complaints of 
a rash on his arms and chest.  The records show that that 
tinea versicolor has continued to be problematic and treated 
from 2001 to 2006.  The records also indicated that a skin 
problem affecting the arms, diagnosed as dermatitis was 
initially diagnosed in 2003, but that this condition resolved 
with treatment, according to a 2006 record.  Accordingly, the 
only currently diagnosed active skin condition is tinea 
versicolor. 

Even upon application of the provisions of 38 U.S.C.A. § 
1154(b), under which the Board has determined for purposes of 
this decision only, that the veteran has presented 
satisfactory lay evidence that skin symptomatology was 
present in service, the fact remains that no skin problems 
were evident at the time of the veteran's July 1946 
separation evaluation.  Moreover the currently claimed skin 
disorder, tinea versicolor, was not initially diagnosed until 
2001, more than 50 years after the veteran's discharge from 
service.  

Even assuming, as the Board has, that the provisions of 38 
U.S.C.A. § 1154(b) are applicable to this case, this 
presumption can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, but not to 
etiologically link the initially incurred disease or injury 
to the currently claimed disorder.  Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  

In this case, the record contains two opinions regarding the 
relationship between service and the currently diagnosed 
tinea versicolor.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

The first opinion was provided by Dr. R. dated in February 
2006.  Dr. R. indicated that the veteran had a long-standing 
tinea versicolor infection, dating back to his time in 
service.  The doctor stated that he believed the veteran 
acquired it at that point.  There is no indication that any 
clinical records from the veteran's period of service were 
reviewed in rendering this determination and it appears that 
the opinion was based primarily on a history provided by the 
veteran, regarding both reported incurrence of a skin 
disorder in service, and chronicity since that time, neither 
of which is unsubstantiated by any clinical records or 
objective documentation.  

The Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history and unsupported by clinical 
findings is not probative).  A bare conclusion, even when 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In sum, the medical opinion of 
Dr. R. lacks probative value, inasmuch as it was provided 
largely based on a history provided by the veteran as opposed 
to being based on review of the veteran's documented medical 
history, as well as other evidence to include a history as 
provided by the veteran.

In contrast, the record contains a VA examination report of 
April 2006, which includes the veteran's reports of a chronic 
skin rash since World War II, a diagnosis of tinea 
versicolor, and an opinion that the skin disorder was less 
likely than not caused by or a result of service, as the 
service medical records revealed no record of a rash.  That 
opinion was provided based upon a history provided by the 
veteran and upon review of the claims file and medical 
records.  Accordingly, the VA opinion is afforded greater 
probative value than the opinion of Dr. R., inasmuch as the 
examiner had a more complete basis for providing that 
opinion.  

The veteran has provided testimony, statements and medical 
history to the effect that he first experienced symptoms of a 
skin disorder during service in Okinawa, which has 
chronically existed since that time.  Even were the Board to 
assume for the limited purpose of this analysis that the 
veteran suffered from a skin disorder during service, there 
is no competent documented evidence of any skin disorder at 
discharge in 1946, nor were skin problems initially treated 
post-service until more than 50 years thereafter.  The Court 
has established that symptoms, not treatment, are the essence 
of continuity of symptomatology.  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In this case, there is a large gap 
in the evidence of treatment from discharge in 1946 until the 
earliest documented diagnosis of tinea versicolor in 2001.  
In essence, the veteran's assertions of continuity and 
chronicity of a skin disorder are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

Additionally, the record reflects that the veteran did not 
report having a skin disorder either to VBA or to his health 
care providers until more than five decades after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).

In summary, the earliest medical evidence shows that the 
currently claimed skin disorder was not initially diagnosed 
until 50 years after service; there has been no clinical or 
objective evidence presented which is indicative of 
chronicity of a skin disorder since service and the more 
probative medical opinion of two on record addressing the 
onset of the skin disorder weighs against a causal link 
between the currently manifested and claimed skin disorder 
and service.

For the reasons stated above, the Board finds that service 
connection for the currently claimed skin disorder, diagnosed 
as tinea versicolor, is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a skin disorder, 
claimed as tinea versicolor, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


